DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on December 31, 2018 are accepted. 

Specification
	The specification filed December 31, 2018 is accepted.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “… a payload interface … configured to…”, “a trusted execution broker … configured to…” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US 2014/0096182 A1.
As per claim 1, Smith teaches a method of brokering trusted execution of a workload payload among multiple trusted execution platforms, the multiple trusted execution platforms including heterogeneous trusted execution platforms having different compilation requirements, the workload payload including input data, trusted execution code, and one or more trusted execution policies, the method comprising: 
selecting at least one of the multiple trusted execution platforms based on the one or more trusted execution policies of the workload payload received from a source computing system [paragraphs 0039-0040];
generating a brokered payload including executable trusted execution code and the input data [paragraphs 0039-0040]; and 
returning, to the source computing platform, a workload result based on a brokered result generated from the brokered payload by the selected at least one of the multiple trusted execution platforms [paragraphs 0040-0041]. 

As per claim 12, Smith teaches a system for brokering trusted execution of a workload payload among multiple trusted execution platforms, the system comprising: 
one or more processors [figure 3]; 
a payload interface executed by the one or more processors and configured to receive, from a source computing system, the workload payload and to return, to the source computing platform, a workload result based on a brokered result, the workload payload including input data, trusted execution code, and one or more trusted execution policies [paragraphs 0039-0041]; 
a trusted execution broker manager communicatively coupled to the payload interface and executed by the one or more processors, the trusted execution broker manager being configured to select at least one of the multiple trusted execution platforms based on the one or more trusted execution policies of the workload payload received from the source computing system and to generate a brokered payload including executable trusted execution code and the input data [paragraphs 0038-0040]; and
a brokered workload interface communicatively coupled to the trusted execution broker manager and executed by the one or more processors, the brokered workload interface being configured to communicate the brokered payload to the selected at least one of the multiple trusted execution platforms and to receive a brokered result generated from the brokered payload by the selected at least one of the multiple trusted execution platforms [paragraphs 0038-0040]. 

As per claim 15, Smith teaches one or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a device a process of brokering trusted execution of a workload payload among multiple trusted execution platforms comprising: 
receiving, from a source computing system, the workload payload, the workload payload including input data, trusted execution code, and one or more trusted execution policies [paragraphs 0038-0039]; 
selecting at least one of the multiple trusted execution platforms based on the one or more trusted execution policies of the workload payload received from the source computing system [paragraphs 0038-0039];
generating a brokered payload including executable trusted execution code and the input data [paragraphs 0039-0040];
communicating the brokered payload to the selected at least one of the multiple trusted execution platforms [paragraphs 0039-0040]; 
receiving a brokered result generated from the brokered payload by the selected at least one of the multiple trusted execution platforms [paragraphs 0040-0041]; and 
returning, to the source computing platform, a workload result based on the brokered result [paragraphs 0040-0041]. 

As per claim 2, Smith further teaches the method wherein the trusted execution code of the workload payload is associated with an attestation record, and the trusted execution code is decrypted by the selected at least one of the multiple trusted execution platforms and is validated by the selected at least one of the multiple trusted execution platforms using the attestation record [paragraphs 0053-0054].

As per claim 3, Smith further teaches the method wherein the input data of the workload payload is associated with an attestation record, and the input data is decrypted by the selected at least one of the multiple trusted execution platforms and is validated by the selected at least one of the multiple trusted execution platforms using the attestation record [paragraphs 0053-0054].

As per claims 4, 13 and 16, Smith further teaches the method wherein the selecting operation comprises: evaluating the one or more trusted execution policies against the trusted execution platforms to identify one or more of the multiple trusted execution platforms satisfying the one or more trusted execution policies, the one or more of the multiple trusted execution platforms including the selected at least one of the multiple trusted execution platforms [paragraphs 0035 and 0038]. 
	As per claims 6 and 17, Smith further teaches the method wherein the selecting operation comprises: communicating the one or more trusted execution policies to one of the trusted execution platforms designated as a trusted policy manager platform for evaluation of the one or more trusted execution policies by the trusted policy manager platform; and receiving allocation instructions generated by the trusted policy manager platform, the allocation instructions identifying the at least one of the trusted execution platforms selected in the selecting operation [paragraphs 0035 and 0038]. 
 	As per claims 8, 14 and 18, Smith further teaches the method wherein the generating operation comprises: compiling the trusted execution code for execution by the selected at least one of the multiple trusted execution platforms according to the one or more trusted execution policies [paragraphs 0038 and 0039].
	As per claim 9, Smith further teaches the method wherein a trusted execution broker executes the generating operation, the trusted execution code of the workload payload is associated with an attestation record, and the generating operation comprises: decrypting the trusted execution code by the trusted execution broker and validating the trusted execution code by the trusted execution broker using the attestation record [paragraphs 0053 and 0054]. 
	As per claims 10 and 19, Smith further teaches the method wherein the generating operation comprises: identifying, based on the one or more trusted execution policies, one of the trusted execution platforms as a trusted compiler platform to compile the trusted execution code, communicating the trusted execution code to the trusted compiler platform for compilation by the trusted compiler platform and receiving executable code compiled by the trusted compiler platform for communication to and execution by the selected at least one of the multiple trusted execution platforms [paragraphs 0035, 0038 and 0039].
	As per claims 11 and 20, Smith further teaches the method wherein the trusted execution code of the workload payload is associated with an attestation record, and the trusted execution code is decrypted by the trusted compiler platform and is validated by the trusted compiler platform using the attestation record [paragraphs 0053 and 0054]. 
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435